*109¶41 (dissenting) —The plain meaning and legislative history of RCW 9.94A.340 conclusively demonstrate factors used to support downward departing exceptional sentences do not need to relate only to the crime itself. Therefore Law’s exceptional sentence was appropriate.
Sanders, J.
¶42 The majority traces the recent history of the “nature of the crime” exceptional sentence doctrine but does not delve into the doctrine’s origins. There appear to be two sources for this “nature of the crime” doctrine. One is David Boerner, Sentencing in Washington § 9.6, at 9-13 (1985); the other is RCW 9.94A.340.
I. The Boerner treatise
¶43 The Boerner treatise was first cited in a dissent by Justice Robert Utter in State v. Nordby, 106 Wn.2d 514, 520, 723 P.2d 1117 (1986), for the proposition that “[a] sentence outside the presumptive sentencing range is appropriate only when the circumstances of the crime distinguish it from other crimes of the same statutory category.”
¶44 A majority of this court applied this language to exceptional sentences generally in State v. Pennington, 112 Wn.2d 606, 610, 772 P.2d 1009 (1989).22 However, the Pennington court erred in doing so, and the line of cases built on that authority has merely perpetuated that error.
¶45 The sections of the Boerner treatise cited in Nordby do not suggest that all reasons for imposing an exceptional sentence must relate to the crime itself. Rather, Professor Boerner discusses the problem of distinguishing specific aspects of the crime committed by the defendant from other similar crimes when imposing an exceptional sentence, a process presumably already performed by the sentencing commission in suggesting a standard range:
*110The solution to this potential dilemma is the adoption of the principle that while factors which truly distinguish the crime from others in the same statutory category may justify an exception, those which are inherent in that class of crimes and do not distinguish the defendant’s behavior from that inherent in all crimes of that classification may not.
See Boerner, supra, § 9.6, at 9-13.
¶46 While Professor Boerner’s analysis may be correct, he did not address the issue in the present case: whether factors unrelated to the crime, but related to the defendant, can be used to justify an exceptional sentence.
¶47 In context, the citation in the dissent by Justice Utter was appropriate. Justice Utter was discussing whether a vehicular assault on a pedestrian so distinguished the crime from other vehicular assaults as to merit an exceptional sentence. The issue was whether the crime of vehicular assault, and the standard range punishment, already encapsulated the fact that many vehicular assaults are committed against pedestrians. That issue had nothing to do with whether a characteristic of the defendant could be used in the defendant’s sentencing under the Sentencing Reform Act of 1981 (SRA), chapter 9.94ARCW. See Nordby 106 Wn.2d at 520.
¶48 But in Pennington this court took the quotation from Justice Utter out of context and without any analysis of the actual Boerner text. Pennington, 112 Wn.2d at 610. A proper reading of the treatise, and of the initial citation of the treatise in our case law, indicates that neither stood for the proposition cited by this court in Pennington.
II. RCW 9.94A.340
¶49 The second leg upon which the “crime-specific” line of cases rests is RCW 9.94A.340, which reads:
The sentencing guidelines and prosecuting standards apply equally to offenders in all parts of the state, without discrimination as to any element that does not relate to the crime or the previous record of the defendant.
*111150 This statute has been repeatedly interpreted to require that any factor used to justify an exceptional sentence relate to the crime or the previous criminal record of the defendant. See State v. Ha’mim, 132 Wn.2d 834, 847, 940 P.2d 633 (1997).23 However, the statute has never been analyzed by this court, and the plain language and legislative history of the statute do not support the prior interpretation.
151 First, the statute by its terms applies to the “sentencing guidelines.” By definition this statute does not apply to sentences which depart from the guidelines. Indeed, the statutory section actually governing exceptional sentences is labeled “Departures from the guidelines.” See RCW 9.94A.535.
¶52 RCW 9.94A.340 requires that the guidelines be applied without “discrimination” as to elements that do not relate to the crime or the defendant’s prior record. Discrimination is not a synonym for consideration.24 This statute simply means what it says — that the sentencing guidelines should be applied without considering factors other than the crime and prior criminal record, factors such as race, sex, economic status, education, or family history.
¶53 The legislative history of RCW 9.94A.340 confirms this interpretation. After the Sentencing Reform Act was enacted in 1981, the legislature instructed the newly created Sentencing Guidelines Commission to report to the legislature. Laws of 1981, ch. 137, § 4(7), (8). The legislature committed to “enact laws approving or modifying” the standards recommended by the commission. In January *1121983, the Sentencing Guidelines Commission issued a report to the legislature. This report is contained in the bill file for Engrossed Substitute House Bill (ESHB) 297, the vehicle through which current RCW 9.94A.340 became law.25 The second page of that report stated:
The presumptive sentence ranges will apply to all felony offenders statewide without regard to race, sex, economic status, education or family history.
¶54 Report of the Sentencing Guidelines Commission to the Legislature, January 1983, contained in the House Judiciary Committee bill file, Engrossed Substitute House Bill 297 (1983). See also Sentencing Guidelines Comm’n, Report to the Legislature 2 (Jan. 1983).
¶55 The bill file for the companion bill26 to ESHB 297, Engrossed Substitute Senate Bill (ESSB) 3414, contained a summary of that report.27 That summary used very similar language: “The sentence ranges will apply to all felony offenders statewide without regard to race, sex, economic status, education or family history.”28
¶56 The specific language of RCW 9.94A.340, which became section 5 of both companion bills, was first added to the Senate Bill (ESSB 3414) on the floor of the Senate. The original language of the proposed amendment was:
The Sentencing Guidelines and Prosecuting Standards apply equally to offenders in all parts of the state, without regard to race, ethnicity, creed, gender, sexual preference, or socio-economic status.
1 Senate Journal, 48th Leg., Reg. Sess., at 484 (Wash. 1983).
*113¶57 Several senators introduced amendments to this language, attempting to remove specific terms, such as “creed” and “sexual preference.” Id. In response to these motions, Senator Clarke introduced an amendment to the amendment that struck what he referred to as “these shopping lists” and inserted the language that became part of RCW 9.94A.340. Id. at 484-85.
¶58 The language of RCW 9.94A.340 was clearly intended as general antidiscrimination language applicable to the guidelines themselves. This is further corroborated by the legislative history of the bill which actually became RCW 9.94A.340, Engrossed Substitute House Bill 297.
¶59 When ESHB 297 had passed the House and was pending before the Senate Judiciary Committee, the House Judiciary Committee had before it the companion bill, ESSB 3414. Counsel for the House Judiciary Committee drafted a memorandum to the state representatives on the committee comparing the differences that had developed “between the house and senate versions of these bills.”29 In that memo, the House counsel describes the language added by the Senate: “ESSB 3414 contains a new section 5 which prohibits discrimination in sentencing. This provision is not found in ESHB 297.”30
¶60 The House counsel clearly informed the members of the legislature that the new provision is a general antidiscrimination provision applied to the guidelines. And while that provision was not yet in ESHB 297, it soon would be. The Senate Judiciary Committee added the language in a striking amendment.31 1 Senate Journal, 48th Leg., Reg. Sess., at 956 (Wash. 1983).
*114¶61 The plain language and the legislative history of RCW 9.94A.340 clearly demonstrate that the statute prohibits discrimination in application of the sentencing guidelines and prosecuting standards for reasons not related to the crime or the prior record of the defendant.32 Both the plain language and legislative history of the statute demonstrate that the statute was not intended to apply to sentences imposed outside the sentencing guidelines, which are specifically governed by a separate statute.33
*115III. Trial court’s reasons for departing from sentencing guidelines
¶62 If the trial court is permitted to consider factors external to the crime itself as the basis for an exceptional sentence, then we must follow the plain language of the statute governing “departures from the guidelines” to determine whether the sentence was justified. It is an age-old principle that this court’s prior interpretations do not control if the plain language of the statute requires a different result. See, e.g., Maximillian v. Clausen, 117 Wash. 74, 80, 203 P. 379 (1922).
¶63 The majority cites State v. Pascal, 108 Wn.2d 125, 736 P.2d 1065 (1987), and two successor cases for the proposition that the purposes of the SRA cannot be used to justify an exceptional sentence. Majority at 95-96. However, the plain language of the SRA itself must control our analysis.
¶64 In June and July 2000, the period covering the second amended information to which Law pleaded, former RCW 9.94A.390 (1999) governed “departures from the guidelines.” Former RCW 9.94A.390 required a court to impose an exceptional sentence outside the standard sentence range “in accordance with RCW 9.94A.120(2).” Former RCW 9.94A.390.
165 Former RCW 9.94A.120 (1999) governed “Sentences.” Section (1) required trial courts to impose a sentence within the standard range for the offense “except as authorized in subsections (2). . . .” Former RCW 9.94A-.120(2) provided:
The court may impose a sentence outside the standard sentence range for an offense if it finds, considering the purpose of *116this chapter, that there are substantial and compelling reasons justifying an exceptional sentence.
Former RCW 9.94A. 120(2) (emphasis added).34
¶66 Former RCW 9.94A.390 contained a list of “illustrative factors,” but cautioned that the factors “are illustrative only and are not intended to be exclusive reasons for exceptional sentences.” Id. As one commentator noted, Washington’s “courts have never provided a comprehensive definition of what constitute ‘substantial and compelling’ reasons.” 13B Seth A. Fine & Douglas J. Ende, Washington Practice: Criminal Law § 3801, at 370 (2d ed. 1998).
¶67 The statute specifically directs courts to assess a factor justifying an exceptional sentence by “considering the purpose of this chapter.” Former RCW 9.94A.120(2). The purposes of the chapter are set forth in RCW 9.94A.010, which today is substantively identical to the statute in effect in 2000:
The purpose of this chapter is to make the criminal justice system accountable to the public by developing a system for the sentencing of felony offenders which structures, but does not eliminate, discretionary decisions affecting sentences, and to:
(1) Ensure that the punishment for a criminal offense is proportionate to the seriousness of the offense and the offender’s criminal history;
(2) Promote respect for the law by providing punishment which is just;
(3) Be commensurate with the punishment imposed on others committing similar offenses;
(4) Protect the public;
(5) Offer the offender an opportunity to improve him or herself;
(6) Make frugal use of the state’s and local governments’ resources; and
*117(7) Reduce the risk of reoffending by offenders in the community.
RCW 9.94A.010.
¶68 The trial court found substantial and compelling reasons to depart from the standard sentence range given the purposes of the SRA. It noted incarceration which resulted in termination of Law’s parental rights with her young son would be disproportionate punishment. Clerk’s Papers at 22. Moreover, one purpose of the SRA is to provide proportionate punishment that was “just.” RCW 9.94A.010(2). The trial court found Law’s participation in the Narcotics Anonymous (NA) program would “help assure public safety,” which serves the SRA purpose of protecting the public. RCW 9.94A.010(4). The trial court recognized Law’s participation in the NA program offered her the opportunity to improve herself. RCW 9.94A.0KX5). The trial court found that allowing Law to continue to develop her relationship with her son, and possibly to regain custody of her son, would make frugal use of the state’s resources. RCW 9.94A.010(6).
¶69 Other jurisdictions have recognized this rationale as sufficiently compelling to allow downward departures from standard sentence guidelines. Courts have found amenability to drug treatment can be treated as evidence of presentence rehabilitation, which can serve as the basis for a downward departure from a sentencing grid. State v. Gebeck, 635 N.W.2d 385, 389-90 (Minn. Ct. App. 2001). State v. Herrin, 568 So. 2d 920, 922 (Fla. 1990). And numerous courts have held family circumstances can serve as the basis for a downward departure from sentencing guidelines.35 United States v. Leon, 341 F.3d 928 (9th Cir. 2003); United States v. Norton, 218 F. Supp. 2d 1014 (E.D. *118Wis. 2002); United States v. Blackwell, 897 F. Supp. 586 (D.D.C. 1995); United States v. Cabell, 890 F. Supp. 13 (D.D.C. 1995). This is particularly true where, as here, incarceration might result in a young child being placed in foster care. United States v. Newell, 790 F. Supp. 1063 (E.D. Wash. 1992).
|70 The trial court’s exceptional sentence under the facts of this case is neither contrary to the statute nor an abuse of discretion. I would affirm the trial court’s exceptional sentence36 and thus dissent.
C. Johnson and Madsen, JJ., concur with Sanders, J.

 This court explicitly rejected factors particular to the defendant in State v. Pascal, 108 Wn.2d 125, 137-38, 736 P.2d 1065 (1987) (rejecting a defendant’s opportunity to improve herself and frugal use of state resources as basis for an exceptional sentence). However, the court did not discuss these factors as unrelated to the crime but as already contained within the presumptive sentence ranges. Id.


 The first interpretation of this statute as prohibiting factors which don’t relate to the crime was in State v. Payne, 45 Wn. App. 528, 533, 726 P.2d 997 (1986).


 Webster’s Third New International Dictionary 484 (2002) defines “consideration” as “something that is considered as a ground of opinion or action:... a taking into account.” The same dictionary defines “discrimination” as “the act, practice, or an instance of discriminating categorically rather than individually . ..: as a: the according of differential treatment to persons of an alien race or religion.” Id. at 648.


 See Laws of 1983, ch. 115, § 5.


 In legislative parlance, a “companion bill” is “A bill introduced in the same form in both the House and the Senate.” Legislative Glossary at http:// www.leg.wa.gov/legis/glossary/glossary.htm#C.


 ESSB 3414 was listed as the companion bill to ESHB 297 in the House Bill Report (as passed legislature) on ESHB 297, contained in the House Judiciary Committee bill file for ESHB 297 (1983).


 The Sentencing Guidelines Commission: A Summary, contained in the Senate Judiciary Committee bill file for ESSB 3414 (1983).


 Mem. from Harry Reinert, Counsel to the House Judiciary Comm., to Representatives Seth Armstrong and Mike Padden (Mar. 29, 1983) (contained in the House Judiciary Committee bill file on ESSB 3414 (1983)).


 Id.


 A “striking amendment” is an “[a]mendment removing everything after the title and inserting a whole new bill.” Legislative Glossary at http:// www.leg.wa.gov/legis/glossary/glossary.htm#S.


 One might argue that in a determinate sentencing system like Washington’s, which uses a two-axis sentencing grid, RCW 9.94A.340’s general ban on discrimination would be redundant. This is wrong because RCW 9.94A.340 applies not only to the sentencing guidelines but also to the prosecutorial standards contained in the Sentencing Reform Act. And while the standard sentences are governed by a grid, the prosecutorial standards have no such “hard” constraints, and might very well have been subject to “discrimination” based on factors other than the crime committed by the defendant and the defendant’s prior criminal history. See Laws of 1983, ch. 115, §§ 14-18. These prosecutorial standards were set in place in the same bill containing RCW 9.94A.340. Id. Thus, the legislature’s concern with discrimination on factors other than the crime and criminal history with regard to both the guidelines and the prosecutorial standards reinforces the conclusion that the language of RCW 9.94A.340 was meant as a general antidiscrimination bar. Further support is derived from the fact that if RCW 9.94A.340 were interpreted as literally prohibiting consideration of factors other than the crime and criminal history in making charging decisions, the statute would have directly conflicted with former RCW 9.94A.440 (1999), which contained a laundry list of factors often unrelated to the crime or the defendant’s criminal history to be considered in deciding whether to prosecute.


 The majority’s distinction between the “sentencing guidelines” and the “presumptive sentence ranges,” majority at 99 n.9, is unavailing since the standard sentence ranges are devised by the Sentencing Guidelines Commission, former RCW 9.94A.040 (1999), and since no definition of “sentencing guidelines” was included in the act. Given that the whole structure of the act was devised around the Sentencing Guidelines Commission developing standard sentence ranges, the most logical conclusion is to treat those terms as synonyms. Similarly, the majority’s citation to the Boerner treatise’s discussion of “Constitutionally Impermissible Considerations,” see majority at 99 (citing Boerner, supra, § 9.17, at 9-50), does not support the majority’s conclusion since the plain language of the statute applies to the guidelines, not to exceptional sentences applied outside the guidelines. In context, the language of the Boerner treatise confirms the statute was meant as a general antidiscrimination bar, as after the language quoted by the majority the treatise continues, “[r]ace, national origin and religion do not ‘relate to’ the crime or the previous record of the defendant, and thus, even if their consideration could be justified by some compelling state interest, the Act itself prohibits their consideration.” Boerner, supra, § 9.17, at 9-50. Boerner’s use of the term “sole basis” two sentences earlier is inaccurate given the plain language of the statute and does not comport with the detailed legislative history, cited above. Further, the majority’s treatment of the legislative history overlooks the floor statements and legislative memoranda, which clearly indicate that the language *115of RCW 9.94A.340 was meant as general antidiscrimination language applicable to the guidelines and was not meant to bar consideration of factors external to the crime and criminal history in exceptional sentences departing from the guidelines.


 Former RCW 9.94A.120(2) and former RCW 9.94A.390 were combined as current RCW 9.94A.535 in the recodification of the SRAin 2000. Laws of 2000, ch. 28, § 8.


 The majority claims that reliance on decisions by other states and federal courts regarding appropriate “ ‘substantial and compelling’ ” reasons is misplaced. Majority at 103 n.16. But the majority fails to show why circumstances that are considered “extraordinary” enough to overcome the federal Sentencing Guidelines’ general prohibition against considering family ties and responsibilities are not “substantial and compelling” enough to justify an exceptional sentence under former RCW 9.94A.120(2) (2000), recodified as RCW 9.94A.505(2)(a)(i).


 I concur with the majority’s holding that Law’s work in a 12-step program counts toward any community restitution requirement. Majority at 105-07.